282 S.W.3d 891 (2009)
Timothy S. ELLIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69536.
Missouri Court of Appeals, Western District.
May 19, 2009.
Mark A. Grothoff, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., VICTOR C. HOWARD, and ALOK AHUJA, JJ.
Prior report: 216 S.W.3d 226.

ORDER
PER CURIAM:
Timothy Ellis appeals the circuit court's judgment denying his Rule 29.15 motion after an evidentiary hearing. We affirm. Rule 84.16(b).